Dawson, C. J.
(dissenting in part): When a dairyman comes into court with a well-founded grievance against an official board, in which he asks that it be restrained from enforcing its order in three particulars alleged to be oppressive and unreasonable — to cement the driveway of his dairy barn, to remove his horses from the barn entirely, and to construct a pouring room — and the defendant confesses that its order requiring the driveway to be cemented is unreasonable, and this court says its order requiring the removal of the horses is unreasonable; and we only permit the very debatable part of its order requiring the construction of a pouring room to stand, it seems lamentably unjust to conclude the opinion of this court with the usual stereotyped words of modification and affirmance. Certainly plaintiff has won at least half a victory in this court, and has won two-thirds of all he complained about and for which he sought redress when his action was begun.